Name: Council Directive 83/478/EEC of 19 September 1983 amending for the fifth time (asbestos) Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: European Union law;  marketing;  competition;  environmental policy;  deterioration of the environment
 Date Published: 1983-09-24

 Avis juridique important|31983L0478Council Directive 83/478/EEC of 19 September 1983 amending for the fifth time (asbestos) Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 263 , 24/09/1983 P. 0033 - 0036 Spanish special edition: Chapter 13 Volume 14 P. 0201 Portuguese special edition Chapter 13 Volume 14 P. 0201 Finnish special edition: Chapter 15 Volume 4 P. 0136 Swedish special edition: Chapter 15 Volume 4 P. 0136 *****COUNCIL DIRECTIVE of 19 September 1983 amending for the fifth time (asbestos) Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (83/478/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the use of asbestos and certain products containing it can release, to the detriment of human health, fibres and dusts which can cause asbestosis and cancer; Whereas prevention is the best way of protecting human health; Whereas a very effective way of protecting human health and the environment is to prohibit the use of certain fibres, such as crocidolite (blue asbestos), which according to some scientific sources are particularly dangerous; Whereas, however, there is at present no possibility of a total ban on crocidolite; whereas it would be unreasonable to suggest that all products containing it should be withdrawn from the market in view of the fact that the handling of these products for the purpose of withdrawing or destroying them would be a source of danger to human health, because fibres would be released in the process; Whereas certain products containing crocidolite such as seals and asbestos-cement pipes or torque converters cannot wholly be replaced in the near future at Community level by substitutes with at least equivalent properties; Whereas it is necessary to provide for special labelling indicating the risks involved in using products containing asbestos fibres; Whereas the labelling of these products is subject in some Member States to regulations which differ as to the conditions for marketing; Whereas this Directive restricts the placing on the market and use of crocidolite and products containing crocidolite fibres; Whereas restrictions on the placing on the market and use of other asbestos fibres and of products containing those fibres may further increase protection of human health; whereas, pending Community provisions on such restrictions, harmonization measures relating to those fibres or products are confined to provisions relating to labelling; Whereas it is necessary to review periodically the exemption system laid down in this Directive in the light of technical and scientific progress and taking into account the possibility of substituting less-dangerous substances for crocidolite, with a view to making appropriate amendments where necessary; Whereas prohibitions on certain asbestos fibres and the various provisions on labelling imposed by certain Member States affect the functioning of the common market; whereas it is therefore necessary to approximate the relevant laws, regulations and administrative provisions in the Member States and to amend accordingly the Annex to Directive 76/769/EEC (4), as last amended by Directive 83/264/EEC (5), HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 76/769/EEC shall become Annex I. Article 2 The following point 5 is hereby added to Annex I to Directive 76/769/EEC: '5. Asbestos fibres 1.2 // 5.1. Crocidolite CAS No 12001-28-4 (*) // 5.1. The placing on the market and use of this fibre and of products containing it shall be prohibited. // // Each Member State may, however, allow products containing this fibre to be placed on the market until 30 June 1988, provided that they have been manufactured before 1 January 1986. // // Each Member State may also be exempt from the prohibition on use of products containing this fibre provided that they have been manufactured, placed on the market or used before 1 January 1986. // // Without prejudice to the provisions contained in other Community Directives, Member States may also exclude from this prohibition the products below, including fibres and semi-finished products essential to their manufacture: // // (a) asbestos-cement pipes; // // (b) acid and temperature-resisting seals, gaskets, gland packings and flexible compensators; // // (c) torque converters. // 5.2. All asbestos fibres: Crocidolite, CAS No 12001-28-4 Chrysotile, CAS No 12001-29-5 Amosite, CAS No 12172-73-5 Anthopyllite, CAS No 77536-67-5 Actinolite, CAS No 77536-66-4 Tremolite, CAS No 77536-68-6 // 5.2. Without prejudice to point 5.1, the placing on the market and the use of products containing these fibres may be permitted only if the products bear a label in accordance with the provisions of Annex II. (*) Number in the register of the Chemical Abstract Service.' Article 3 The following Annex II is hereby added to Directive 76/769/EEC: 'ANNEX II Special provisions on the labelling of products containing asbestos 1. All products containing asbestos or the packaging thereof shall bear the label defined as follows: (a) the label conforming to the specimen below shall be at least 5 cm high (H) and 2,5 cm wide; (b) it shall consist of two parts: - the top part (h1 = 40 % H) shall include the letter 'a' in white, on a black background, - the bottom part (h2 = 60 % H) shall include the standard wording in white and/or black, on a red background, and shall be clearly legible; (c) if the product contains crocidolite, the words 'contains asbestos' used in the standard wording shall be replaced by 'contains crocidolite/blue asbestos'. Member States may exclude from the provision of the first subparagraph hereof products intended to be placed on the market in their territory. The labelling of these products must however bear the wording 'contains asbestos'; 1.2 // // White 'a' on a black background // // Standard wording in white and/or black on a red background (d) if labelling takes the form of direct printing on the products, a single colour contrasting with the background colour is sufficient. 2. The label mentioned in this Annex shall be affixed in accordance with the following rules: (a) on each of the smallest units supplied; (b) if a product has asbestos-based components, it is sufficient for these components only to bear the label. The labelling may be dispensed with if smallness of size or unsuitability of packaging make it impossible for a label to be affixed to the component. 3. Labelling of packaged products containing asbestos 3.1. The following particulars shall appear on clearly legible and indelible labelling on the packaging of packaged products containing asbestos: (a) the symbol and relevant indications of danger in accordance with this Annex; (b) safety instructions which must be selected in accordance with the particulars in this Annex, inasmuch as they are relevant for the particular product. Where additional safety information is provided on the packaging, this shall not weaken or contradict the particulars given in accordance with (a) and (b). 3.2. Labelling in accordance with 3.1 shall be effected by means of: - a label firmly affixed to the packaging, or - a (tie-on) label securely attached to the package, or - direct printing of the packaging. 3.3. Products containing asbestos and which are packaged only in loose plastic wrapping or the like shall be regarded as packaged products and shall be labelled in accordance with 3.2. If products are separated from such packages and placed on the market unpackaged, each of the smallest units supplied shall be accompanied by labelling particulars in accordance with 3.1. 4. Labelling of unpackaged products containing asbestos For unpackaged products containing asbestos, labelling in accordance with 3.1 shall be effected by means of: - a label firmly affixed to the product containing asbestos, - a (tie-on) label securely attached to such product, - direct printing on the products, or, if the abovementioned is not reasonably practicable as in the case of, for example, smallness of size of the product, the unsuitable nature of the product's properties or certain technical difficulties by means of a hand-out with labelling in accordance with 3.1. 5. Without prejudice to Community provisions on safety and hygiene at work, the label affixed to the product which may, in the context of its use, be processed or finished, should be accompanied by any safety instructions which may be appropriate for the product concerned, and in particular by the following: - operate if possible out of doors or in a well-ventilated place, - preferably use hand tools or low-speed tools equipped, if necessary, with an appropriate dust-extraction facility. If high-speed tools are used, they should always be equipped with such a facility, - if possible, dampen before cutting or drilling, - dampen dust and place it in a properly closed receptacle and dispose of it safely. 6. The labelling of any product intended for domestic use which is not covered by 5 and which is likely, during use, to release asbestos fibres should, if necessary, contain the following safety instruction: 'replace when worn'. 7. Member States may make the placing on the market in their territory of products containing asbestos subject to the use of their official language or languages on the labelling.' Article 4 1. Member States shall bring into force the provisions necessary to comply with this Directive within 30 months of its notification (1). They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 19 September 1983. For the Council The President G. VARFIS (1) OJ No C 78, 28. 3. 1980, p. 10. (2) OJ No C 125, 17. 5. 1982, p. 159. (3) OJ No C 331, 17. 12. 1980, p. 5. (4) OJ No L 262, 27. 9. 1976, p. 201. (5) OJ No L 147, 6. 6. 1983, p. 9. (1) This Directive was notified to the Member States on 21 September 1983.